 In the Matter of W. S. LIBBEY COMPANYandLEWISTON INDEPENDENTTEXTILE ASSOCIATIONCase No. 1-R-2821.-Decided June 4, 1946Mr. John S. Mahon,of Lewiston, Me., for the Company.Mr. Ralph E. Maybury,of Auburn, Me., for the Independent.Mr. George Jabor,of Lewiston, Me., for the CIO.Mr. Bernard Dunau,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Lewiston Independent Textile Associa-tion,herein called the Independent, alleging that a question affectingcommerce had arisen concerning the representation of employees of W.S.Libbey Company, Lewiston, Maine. herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Robert E. Greene, Trial Examiner. The hear-ing was held at Lewiston, Maine, on May 3, 1946. The Company, theIndependent, and the TextileWorkersUnion of America, CIO,herein called the CIO, appeared and participated. At the hearingtheTrial Examiner granted a motion to intervene made by the CIO.The CIO moved to dismiss the petition because of its prior designa-tion as the exclusive bargaining representative. For reasons hereinafterstated, the motion is hereby denied. All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues. The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with theBoard.68 N. L. R. B., No. 62.456 W. S. LIBBEY COMPANY457Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYW. S. Libbey Company is a Maine corporation engaged in the busi-nessof manufacturing blankets at its plant in Lewiston, Maine. Duringthe calendar year 1945, the Company purchased raw materials, con-sisting principally of cotton, wool, cotton yarn, bindings, and cartons,valued at about $1,000,000, substantially all of which were shipped tothe plant from points outside the State of Maine. During the same periodof time, the Company shipped to points outside the State finished prod-ucts, valued at about $2,000,000, representing substantially all its manu-factures.The Company admits, and we find, that it isengaged incommercewithin themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Lewiston Independent Textile Association is a labor organiza-tion admitting to membership employees of the Company.The Textile Workers Union of America is a labor organization affili-ated with the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Independent asthe exclusive bargaining representative of the Company's employeesuntil the Independent has been certified by the Board in an appropriateunit.As a result of a consent election held on March 16, 1944, the CIOwas designated, on March 21, 1944, the exclusive bargaining representa-tive of the production and maintenance employees of the Company, by theRegional Director for the First Region. A series of conferences heldbetween the CIO and the Company during the ensuing months cul-minated in a collective agreement entered into on September 27, 1944.On May 28, 1945, after a period of 8 months, the agreement was ter-minated by the CIO, whereupon negotiations were undertaken inorder to arrive at a new contract. Efforts to agree were unsuccessful,and negotiations were ended on October 27, 1945. After filing the re-quired notice under the Smith-Connally Act, a strike vote conductedby the CIO, among the employees of the Company, was decisively 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefeated 164 to 14, on November 1, 1945. On December 1, 1945, theCompany orally notified the CIO that it no longer recognized it asthe bargaining representative of its employees stating that non-recognitiondated back to November 1, 1945. On December 2, 1945, the Companyconfirmed its position in writing averring that non-recognition datedback to November 2, 1945. Meanwhile, the Independent, formed duringthemonth of November 1945, wrote to the Company on November 20,1945, requesting recognition as the exclusive bargaining representativeof its employees. To the date of the hearing, no recognition as a resultof this request was forthcoming.The CIO contends that its earlier designation as the statutoryrepresentative bars the present proceeding.We find no merit in this con-tention.More than a year has elapsed since its previous designation,and there is no subsisting contract to bar a determination of represen-tatives.Accordingly, the time is propitious for an election.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IVTHE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Company, including watch-men, but excluding executives, overseers, foremen, second hands, de-signers, laboratory employees, office and clerical employees, and all othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,1We concur in the stipulation of the parties to exclude from the category of supervisoryemployees all employeesin a job classificationbelow that ofsecond band. W. S. LIBBEYCOMPANY459and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with W. S. Libbey Com-pany, Lewiston, Maine, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the First Region, acting. in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether theydesire to be represented by Lewiston Independent Textile Associationor by TextileWorkers Union of America, CIO, for the purposes ofcollective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideratior of the aboveDecision and Direction of Election.